Exhibit 10.3

 

Consulting Agreement

 

This Consulting Agreement (“Agreement”) is effective as of May 1, 2018 by and
between NeuroBo Pharmaceuticals, Inc. (“NeuroBo”), a Massachusetts corporation
with its principal place of business at 177 Huntington Avenue, Suite 1732,
Boston, MA 02115 (email — jkang@jkbiopharma.com) and vZenium LLC (“Consultant”),
a Massachusetts limited liability company, owned and managed entirely by Mark
Versavel, MD, PhD, MBA with a principal place of business at  47 Marathon
Street, Arlington, MA 02474 (email - mark.versavel@vzenium.com).

 

RECITALS

 

WHEREAS, on February 1, 2018, NeuroBo and Consultant entered a consulting
agreement which was mutually terminated on April 30, 2018 and is replaced in its
entirety by this Agreement.

 

AND WHEREAS, NeuroBo wishes to continue to engage the services and expertise of
the Consultant on the terms and conditions hereinafter set forth, and the
Consultant wishes to accept such an engagement on those terms and conditions;

 

AND WHEREAS, Consultant has agreed to perform consulting work for NeuroBo as set
forth in Attachment A to this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.0                               Consultant’s Services.  Consultant shall
provide to NeuroBo certain professional services as set forth in Attachment A to
this Agreement, including Mark Versavel serving as Chief Medical Officer of
NeuroBo.

 

2.0                               Compensation.  In consideration of the
consulting services to be performed by Consultant under this Agreement NeuroBo
will pay Consultant as set forth in Attachment B to this Agreement.

 

2.1                               Direct Costs.  Whenever possible NeuroBo shall
pay directly for expenses related to its operations; however, NeuroBo will
reimburse Consultant’s out of pocket costs which are approved in advance by
NeuroBo’s Board of Directors and necessary to NeuroBo’s business. NeuroBo shall
not reimburse Consultant for any indirect costs.  Invoices for out of pocket
costs shall be submitted and paid pursuant to the payments terms advised to
Consultant by NeuroBo’s Board of Directors and shall be accompanied by receipts.
Invoices shall be submitted by the 5th day of the month following each calendar
month during which expenses were incurred.  NeuroBo shall, except as otherwise
provided in this Agreement, pay approved invoices within fifteen (15) days.  No
advance payment for Consultant’s costs shall be permitted.

 

3.0                               Term.  This agreement shall continue month to
month without limitation, except that the Agreement shall terminate immediately
(i) upon the death or disability of Mark Versavel, or (ii) if Mark Versavel
ceases to be the sole owner of Consultant, (iii) for Cause, as defined below, or

 

--------------------------------------------------------------------------------



 

(iv) if prior to January 1, 2019, the parties have not agreed to extend, amend
or replace this Agreement.  Otherwise, the Agreement shall terminate at any time
by agreement of the parties or upon ten (10) day’s written notice by one party
to the other.

 

3.1                               Cause.  “Cause” shall mean (i) Mark Versavel’s
neglect or refusal to perform the duties of Chief Medical Officer of NeuroBo or
to follow any lawful direction of the Board of Directors of NeuroBo, provided
that the Board shall give written notice to Consultant which shall have ten
(10) days to cure any neglect or refusal to perform duties or follow any lawful
direction of the Board; (ii) any willful or intentional act of Consultant or
Mark Versavel that violates Consultant’s or Mark Versavel’s fiduciary duties to
NeuroBo, violates any written codes of conduct of NeuroBo including
anti-discrimination and anti-harassment policies, as they exist from time to
time, or injures the reputation or business of NeuroBo, or its affiliates in any
material respect; (iii) intoxication in public by Mark Versavel, or his
intoxication in the workplace, illegal use of narcotics which is, or could
reasonably be expected to become, materially injurious to the reputation or
business of NeuroBo or its affiliates or which impairs, or could reasonably be
expected to impair, the performance of Consultant’s duties; (iv) conviction of,
or plea of guilty or nolo contendere to, the commission of a felony by
Consultant or Mark Versavel, or any other crime involving moral turpitude or
dishonesty; (v) the commission by Consultant or Mark Versavel of an act of fraud
, embezzlement or misappropriation against NeuroBo or its shareholders or their
affiliates; or (vi) Consultant’s breach of any material provision of this
Agreement.

 

4.0                               Independent Contractor.  Nothing contained in
this Agreement or any document executed in connection with this Agreement, shall
be construed to create an employer-employee, partnership or joint venture
relationship between NeuroBo and Consultant (and/or Mark Versavel or any other
of Consultant’s owners or employees).  Consultant, its owner and its employees
are independent contractors and not employees of NeuroBo or any of NeuroBo’s
parents, subsidiaries or affiliates.  The consideration set forth in Section 2
shall be the sole consideration due to Consultant, and its owners and employees
for the services rendered.  It is understood that NeuroBo will not withhold any
amounts for payment of taxes from the compensation of Consultant.  All sums
subject to deductions, if any, required to be withheld and/or paid under any
applicable national, regional or municipal laws or union or professional guild
regulations, shall be Consultant’s sole responsibility and Consultant shall
indemnify and hold NeuroBo harmless from all damages, claims and expenses
arising out of or resulting from any claims asserted by any taxing authority as
a result of or in connection with those payments.

 

None of Consultant’s owners or employees including Mark Versavel shall be
eligible to participate in any health, life, disability or other insurance plan,
or any 401K, SEP-IRA or other pension or retirement plan, offered by NeuroBo to
its employees.  Neither Consultant nor its employees will represent to be or
hold themselves out as employees of NeuroBo, although an employee of Consultant
may be an officer or director of NeuroBo.

 

5.0                               Proprietary Information and Nondisclosure. 
Consultant and its owner Mark Versavel acknowledge and agree that as a result of
entering into this Agreement with NeuroBo, it/he has and will come into contact
with, have access to and learn Proprietary Information, which is the property of
NeuroBo (including for the purpose of this provision, its subsidiaries and
affiliates).  All such information, referred to as “Proprietary Information,”
includes but is not limited to

 

2

--------------------------------------------------------------------------------



 

methods, procedures, devices and other means used by NeuroBo in the conduct of
its business, marketing plans and strategies, pricing plans and strategies, and
technical and research projects, all of which Proprietary Information is not
publicly available, but has been developed by NeuroBo at its substantial effort
and expense, all of which Proprietary Information is not available from
directories or other public sources.  Consultant and Mark Versavel acknowledge
and agree that any disclosure, divulging, revealing or other use of any of the
aforesaid Proprietary Information by the Consultant or Mark Versavel will be
highly detrimental to the business of NeuroBo and serious loss of business and
pecuniary damage may result.  Accordingly, Consultant and Mark Versavel
specifically covenant and agree to hold all such Proprietary Information and any
documents containing or reflecting the same in the strictest confidence, and
Consultant and Mark Versavel will not, both during its/his work for NeuroBo or
at any time thereafter, without NeuroBo’s prior written consent, disclose,
divulge or reveal to any person or use for any purpose other than the exclusive
benefit of NeuroBo, any Proprietary Information whether contained in the
Consultant’s or Mark Versavel’s memory or embodied in writing or other physical
form.

 

5.1.                            Intellectual Property.

 

(a) To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of Company or any of its affiliates, or the
activities of Consultant in the course and scope of its services, Consultant
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in  whole or in part by Consultant
during the term of this Agreement, or otherwise  developed, purchased or
acquired by Company or any of its affiliates (“Intellectual Property”), shall be
the exclusive property, free of charge, of Company or such affiliate.

 

(b) Consultant will hold all Intellectual Property in trust for Company and will
deliver all Intellectual Property in Consultant’s possession or control to
Company upon request and, in any event, at the end of Consultant’s services with
Company.

 

(c) Consultant shall assign and does hereby assign to Company all property
rights that Consultant may now or hereafter have in the Intellectual Property.
As part of the Consultant’s services under this Agreement, Consultant shall take
such action, including, but not limited to, the execution, acknowledgment,
delivery and assistance in preparation of documents, and the giving of
testimony, as may be requested by Company to evidence, transfer, vest or confirm
Company’s right, title and interest in the Intellectual Property.

 

(d) Consultant will not contest the validity of any invention, any copyright,
any trademark or any mask work registration owned by or vesting in Company or
any of its affiliates under this Agreement.

 

(e) To the maximum extent permitted by law, Intellectual Property shall be
Proprietary Information, as defined herein.

 

3

--------------------------------------------------------------------------------



 

6.0                               Consultant’s Owners and Employees.  All owners
and employees of Consultant shall held to the same standards as  Consultant and
shall conform with all obligations and responsibilities of Consultant under this
Agreement, including but not limited to those set forth in Sections 4.0 and 5.0,
provided that Consultant’s owner(s) and/or employee(s), if serving as an officer
or director of NeuroBo, may as an officer or director, but not as an employee of
Consultant, handle Proprietary Information in the manner permitted by NeuroBo
for its officers and directors.

 

7.0                               Competent Work.  All work will be done in a
competent fashion in accordance with highest standards of the pharmaceutical
industry.

 

8.0                               Representations and Warranties.  The
Consultant will make no representations, warranties, or commitments binding
NeuroBo without NeuroBo’s prior written consent, although an owner or employee
of Consultant who is an officer or director of NeuroBo may act as permitted by
NeuroBo’s Bylaws, applicable shareholders’ agreements, and relevant law and
regulations.

 

9.0                               Legal Right.  NeuroBo and Consultant each
covenant and warrant that it has the unlimited legal right to enter into this
Agreement and to perform in accordance with its terms without violating the
rights of others or any applicable law and that it has not and shall not become
a party to any other Agreement of any kind which conflicts with this Agreement.

 

10.0                        Notice.  Any notice or communication permitted or
required by this Agreement shall be deemed effective when personally delivered,
sent by electronic mail (with confirmed confirmation of receipt) or mailed,
certified, return receipt requested, to the appropriate party at the address set
forth above.

 

11.0                        Governing Law and Disputes.  This Agreement shall be
governed by and construed in accordance with the substantive and procedural laws
of Massachusetts (without giving effect to any otherwise applicable choice of
law principles) applicable to contracts made and to be performed entirely within
Massachusetts.

 

11.1                        Jurisdiction.  The parties agree irrevocably that
the federal and state courts with jurisdiction over Boston, Massachusetts shall
have exclusive jurisdiction to settle any dispute or claim which arises out of
or in connection with this Agreement or its subject matter or formation
(including non-contractual disputes or claims).

 

12.0                        Limitations of Liability.  Except for liability
arising from a breach of the confidentiality and nondisclosure obligations, in
no event shall either party be liable to the other party for consequential,
incidental, special (including multiple or punitive) or other indirect damages
that are claimed to be incurred by the other party whether such claim arises
under contract, tort (including strict liability) or any other theory of law.

 

12.1                        Indemnification.  Each party shall indemnify, defend
and hold the other party and its parent, subsidiaries, affiliates and employees
harmless from and against any and all damages, losses, liabilities and expense
(including reasonable attorneys’ fees) arising out of or relating to any claims,
causes of action, lawsuits or other proceedings, regardless of legal theory,
that result

 

4

--------------------------------------------------------------------------------



 

or arise, in whole or in part, from a party’s: (i) intentional misconduct,
negligence, or fraud; (ii) acts or omissions; or (iii) products or services
including, without limitation, any claims that such products or services
infringe any patent, copyright, trademark, trade secret or any other proprietary
right of any third party.

 

13.0                        General

 

13.1                        No Assignment.  Consultant may not assign or
transfer its rights or obligations contained herein without the prior written
consent of NeuroBo.

 

13.2                        Amendment.  This Agreement shall not be amended or
modified, nor shall any waiver of any right hereunder be effective unless set
forth in a document titled “Amendment” and executed by duly authorized
representatives of both parties.

 

13.3                        Waivers.  The waiver of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of
such term, covenant or condition or any subsequent breach of the same

 

13.4                        Severability.  If any provision of this Agreement is
or becomes void or unenforceable by force or operation of law, the other
provisions of this Agreement shall remain valid and enforceable.

 

13.5                        Headings.  Paragraph headings contained in this
Agreement are included only for convenience, and shall have no substantive
effect or form any part of the Agreement and understanding between the Parties.

 

13.6                        Non-solicitation.  Consultant agrees that during the
term of this Agreement and for a period of 3 years thereafter, it shall not hire
or directly solicit for employment or retention as an independent contractor any
employee of Company or Company’s affiliated companies.

 

13.7.                     Survival.  The provisions of Sections 5.0, 5.1, 6.0,
and 13.6 shall survive the termination or expiration of this Agreement.

 

[Signatures on following page.]

 

5

--------------------------------------------------------------------------------



 

NeuroBo Pharmaceuticals, Inc.

 

vZenium LLC

 

 

 

 

By:

 

 

by:

 

 

Jeong Gu Kang, Vice President

 

 

Mark Versavel, Owner

 

 

 

 

 

 

 

 

And for all relevant provisions

 

 

 

 

 

 

 

Mark Versavel, individually

 

6

--------------------------------------------------------------------------------



 

Attachment A

 

Services to be provided by Consultant:

 

·                  Responsible for clinical development strategies including
Phase I through III, lifecycle management, medical affairs, safety
responsibilities, scientific interactions with regulatory bodies, and
interactions with corporate partner(s).

 

·                  Lead and oversee the strategic definition and tactical
development of clinical trials programs, including protocol writing,
interpretation of clinical data, and literature reviews.

 

·                  Ensure the work with colleagues and collaborators are
coordinated and that all people, systems, processes and materials required for
clinical trials are available and appropriately prepared.

 

·                  May represent the Clinical Research line function on
multidisciplinary project teams.

 

·                  Participate as an active member of the Executive team of
NeuroBo.

 

Owner to provide services on behalf of Consultant:

 

Mark Versavel, the owner of Consultant, shall provide all services requested or
required under the terms of this Agreement unless otherwise agreed by the Board
of NeuroBo.

 

Time Commitment:

 

May 1 — September 30, 2018:

 

60% of full time, which shall be approximately 104 hours per month.

 

October 1 — December 31, 2018:

 

80% of full time, which shall be approximately 139 hours per month.

 

7

--------------------------------------------------------------------------------



 

Attachment B

 

Consulting Fee:

 

May — September 2018: $17,500 per month

 

October — December 2018: $23,333 per month

 

All paid in arrears on the last business day of the month.  No advance payment
or loan is permitted.

 

During the Term, Consultant shall not be entitled to earn, nor shall Consultant
be paid, any other compensation, including incentive or bonus payments.

 

Stock Options:

 

To the extent permitted by law and on terms established by the Board, NeuroBo
shall grant Mark Versavel options for 30 shares of NeuroBo’s common stock

 

8

--------------------------------------------------------------------------------



 

Consulting Agreement (Extension)

 

This Consulting Agreement (“Agreement”) is effective as of January 1, 2019 by
and between NeuroBo Pharmaceuticals, Inc. (“NeuroBo”), a Massachusetts
corporation with its principal place of business at 177 Huntington Avenue,
Suite 1700, Boston, MA 02115 (email — rkang@neurobopharma.com) and vZenium LLC
(“Consultant”), a Massachusetts limited liability company, owned and managed
entirely by Mark Versavel, MD, PhD, MBA with a principal place of business at 
47 Marathon Street, Arlington, MA 02474 (email - mark.versavel@vzenium.com).

 

RECITALS

 

WHEREAS, on May 1, 2018, NeuroBo and Consultant entered a consulting agreement
(“May 1, 2018 Agreement”) which pursuant to Section 3 thereof would terminate
immediately if the parties did not agree to extend, amend or replace the May 1,
2018 Agreement prior to January 1, 2019.

 

AND WHEREAS, NeuroBo wishes to extend the term of the May 1, 2018 Agreement on
the terms and conditions hereinafter set forth, and the Consultant wishes to
accept the extension of the May 1, 2018 Agreement on those terms and conditions;

 

AND WHEREAS, Consultant has agreed to perform consulting work for NeuroBo as set
forth in Attachment A to this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.0                               Consultant’s Services.  Consultant shall
provide to NeuroBo certain professional services as set forth in Attachment A to
this Agreement, including Mark Versavel serving as Chief Medical Officer of
NeuroBo.

 

2.0                               Compensation.  In consideration of the
consulting services to be performed by Consultant under this Agreement NeuroBo
will pay Consultant as set forth in Attachment B to this Agreement.

 

2.1                               Direct Costs.  Whenever possible NeuroBo shall
pay directly for expenses related to its operations; however, NeuroBo will
reimburse Consultant’s out of pocket costs which are approved in advance by
NeuroBo’s Board of Directors and necessary to NeuroBo’s business. NeuroBo shall
not reimburse Consultant for any indirect costs.  Invoices for out of pocket
costs shall be submitted and paid pursuant to the payments terms advised to
Consultant by NeuroBo’s Board of Directors and shall be accompanied by receipts.
Invoices shall be submitted by the 5th day of the month following each calendar
month during which expenses were incurred.  NeuroBo shall, except as otherwise
provided in this Agreement, pay approved invoices within fifteen (15) days.  No
advance payment for Consultant’s costs shall be permitted.

 

3.0                               Term.  This agreement shall continue month to
month without limitation, except that the Agreement shall terminate immediately
(i) upon the death or disability of Mark Versavel, or (ii)

 

--------------------------------------------------------------------------------



 

if Mark Versavel ceases to be the sole owner of Consultant, (iii) for Cause, as
defined below, or (iv) if prior to January 1, 2020, the parties have not agreed
to extend, amend or replace this Agreement.  Otherwise, the Agreement shall
terminate at any time by agreement of the parties or upon ten (10) day’s written
notice by one party to the other.

 

3.1                               Cause.  “Cause” shall mean (i) Mark Versavel’s
neglect or refusal to perform the duties of Chief Medical Officer of NeuroBo or
to follow any lawful direction of the Board of Directors of NeuroBo, provided
that the Board shall give written notice to Consultant which shall have ten
(10) days to cure any neglect or refusal to perform duties or follow any lawful
direction of the Board; (ii) any willful or intentional act of Consultant or
Mark Versavel that violates Consultant’s or Mark Versavel’s fiduciary duties to
NeuroBo, violates any written codes of conduct of NeuroBo including
anti-discrimination and anti-harassment policies, as they exist from time to
time, or injures the reputation or business of NeuroBo, or its affiliates in any
material respect; (iii) intoxication in public by Mark Versavel, or his
intoxication in the workplace, illegal use of narcotics which is, or could
reasonably be expected to become, materially injurious to the reputation or
business of NeuroBo or its affiliates or which impairs, or could reasonably be
expected to impair, the performance of Consultant’s duties; (iv) conviction of,
or plea of guilty or nolo contendere to, the commission of a felony by
Consultant or Mark Versavel, or any other crime involving moral turpitude or
dishonesty; (v) the commission by Consultant or Mark Versavel of an act of fraud
, embezzlement or misappropriation against NeuroBo or its shareholders or their
affiliates; or (vi) Consultant’s breach of any material provision of this
Agreement.

 

4.0                               Independent Contractor.  Nothing contained in
this Agreement or any document executed in connection with this Agreement, shall
be construed to create an employer-employee, partnership or joint venture
relationship between NeuroBo and Consultant (and/or Mark Versavel or any other
of Consultant’s owners or employees).  Consultant, its owner and its employees
are independent contractors and not employees of NeuroBo or any of NeuroBo’s
parents, subsidiaries or affiliates.  The consideration set forth in Section 2
shall be the sole consideration due to Consultant, and its owners and employees
for the services rendered.  It is understood that NeuroBo will not withhold any
amounts for payment of taxes from the compensation of Consultant.  All sums
subject to deductions, if any, required to be withheld and/or paid under any
applicable national, regional or municipal laws or union or professional guild
regulations, shall be Consultant’s sole responsibility and Consultant shall
indemnify and hold NeuroBo harmless from all damages, claims and expenses
arising out of or resulting from any claims asserted by any taxing authority as
a result of or in connection with those payments.

 

None of Consultant’s owners or employees including Mark Versavel shall be
eligible to participate in any health, life, disability or other insurance plan,
or any 401K, SEP-IRA or other pension or retirement plan, offered by NeuroBo to
its employees.  Neither Consultant nor its employees will represent to be or
hold themselves out as employees of NeuroBo, although an employee of Consultant
may be an officer or director of NeuroBo.

 

5.0                               Proprietary Information and Nondisclosure. 
Consultant and its owner Mark Versavel acknowledge and agree that as a result of
entering into this Agreement with NeuroBo, it/he has and will come into contact
with, have access to and learn Proprietary Information, which is the property of
NeuroBo (including for the purpose of this provision, its subsidiaries and
affiliates).

 

2

--------------------------------------------------------------------------------



 

All such information, referred to as “Proprietary Information,” includes but is
not limited to methods, procedures, devices and other means used by NeuroBo in
the conduct of its business, marketing plans and strategies, pricing plans and
strategies, and technical and research projects, all of which Proprietary
Information is not publicly available, but has been developed by NeuroBo at its
substantial effort and expense, all of which Proprietary Information is not
available from directories or other public sources.  Consultant and Mark
Versavel acknowledge and agree that any disclosure, divulging, revealing or
other use of any of the aforesaid Proprietary Information by the Consultant or
Mark Versavel will be highly detrimental to the business of NeuroBo and serious
loss of business and pecuniary damage may result.  Accordingly, Consultant and
Mark Versavel specifically covenant and agree to hold all such Proprietary
Information and any documents containing or reflecting the same in the strictest
confidence, and Consultant and Mark Versavel will not, both during its/his work
for NeuroBo or at any time thereafter, without NeuroBo’s prior written consent,
disclose, divulge or reveal to any person or use for any purpose other than the
exclusive benefit of NeuroBo, any Proprietary Information whether contained in
the Consultant’s or Mark Versavel’s memory or embodied in writing or other
physical form.

 

5.1.                            Intellectual Property.

 

(a) To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of Company or any of its affiliates, or the
activities of Consultant in the course and scope of its services, Consultant
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in  whole or in part by Consultant
during the term of this Agreement, or otherwise  developed, purchased or
acquired by Company or any of its affiliates (“Intellectual Property”), shall be
the exclusive property, free of charge, of Company or such affiliate.

 

(b) Consultant will hold all Intellectual Property in trust for Company and will
deliver all Intellectual Property in Consultant’s possession or control to
Company upon request and, in any event, at the end of Consultant’s services with
Company.

 

(c) Consultant shall assign and does hereby assign to Company all property
rights that Consultant may now or hereafter have in the Intellectual Property.
As part of the Consultant’s services under this Agreement, Consultant shall take
such action, including, but not limited to, the execution, acknowledgment,
delivery and assistance in preparation of documents, and the giving of
testimony, as may be requested by Company to evidence, transfer, vest or confirm
Company’s right, title and interest in the Intellectual Property.

 

(d) Consultant will not contest the validity of any invention, any copyright,
any trademark or any mask work registration owned by or vesting in Company or
any of its affiliates under this Agreement.

 

(e) To the maximum extent permitted by law, Intellectual Property shall be
Proprietary Information, as defined herein.

 

3

--------------------------------------------------------------------------------



 

6.0                               Consultant’s Owners and Employees.  All owners
and employees of Consultant shall held to the same standards as  Consultant and
shall conform with all obligations and responsibilities of Consultant under this
Agreement, including but not limited to those set forth in Sections 4.0 and 5.0,
provided that Consultant’s owner(s) and/or employee(s), if serving as an officer
or director of NeuroBo, may as an officer or director, but not as an employee of
Consultant, handle Proprietary Information in the manner permitted by NeuroBo
for its officers and directors.

 

7.0                               Competent Work.  All work will be done in a
competent fashion in accordance with highest standards of the pharmaceutical
industry.

 

8.0                               Representations and Warranties.  The
Consultant will make no representations, warranties, or commitments binding
NeuroBo without NeuroBo’s prior written consent, although an owner or employee
of Consultant who is an officer or director of NeuroBo may act as permitted by
NeuroBo’s Bylaws, applicable shareholders’ agreements, and relevant law and
regulations.

 

9.0                               Legal Right.  NeuroBo and Consultant each
covenant and warrant that it has the unlimited legal right to enter into this
Agreement and to perform in accordance with its terms without violating the
rights of others or any applicable law and that it has not and shall not become
a party to any other Agreement of any kind which conflicts with this Agreement.

 

10.0                        Notice.  Any notice or communication permitted or
required by this Agreement shall be deemed effective when personally delivered,
sent by electronic mail (with confirmed confirmation of receipt) or mailed,
certified, return receipt requested, to the appropriate party at the address set
forth above.

 

11.0                        Governing Law and Disputes.  This Agreement shall be
governed by and construed in accordance with the substantive and procedural laws
of Massachusetts (without giving effect to any otherwise applicable choice of
law principles) applicable to contracts made and to be performed entirely within
Massachusetts.

 

11.1                        Jurisdiction.  The parties agree irrevocably that
the federal and state courts with jurisdiction over Boston, Massachusetts shall
have exclusive jurisdiction to settle any dispute or claim which arises out of
or in connection with this Agreement or its subject matter or formation
(including non-contractual disputes or claims).

 

12.0                        Limitations of Liability.  Except for liability
arising from a breach of the confidentiality and nondisclosure obligations, in
no event shall either party be liable to the other party for consequential,
incidental, special (including multiple or punitive) or other indirect damages
that are claimed to be incurred by the other party whether such claim arises
under contract, tort (including strict liability) or any other theory of law.

 

12.1                        Indemnification.  Each party shall indemnify, defend
and hold the other party and its parent, subsidiaries, affiliates and employees
harmless from and against any and all damages, losses, liabilities and expense
(including reasonable attorneys’ fees) arising out of or relating to any claims,
causes of action, lawsuits or other proceedings, regardless of legal theory,
that result

 

4

--------------------------------------------------------------------------------



 

or arise, in whole or in part, from a party’s: (i) intentional misconduct,
negligence, or fraud; (ii) acts or omissions; or (iii) products or services
including, without limitation, any claims that such products or services
infringe any patent, copyright, trademark, trade secret or any other proprietary
right of any third party.

 

13.0                        General

 

13.1                        No Assignment.  Consultant may not assign or
transfer its rights or obligations contained herein without the prior written
consent of NeuroBo.

 

13.2                        Amendment.  This Agreement shall not be amended or
modified, nor shall any waiver of any right hereunder be effective unless set
forth in a document titled “Amendment” and executed by duly authorized
representatives of both parties.

 

13.3                        Waivers.  The waiver of any breach of any term,
covenant or condition herein contained shall not be deemed to be a waiver of
such term, covenant or condition or any subsequent breach of the same

 

13.4                        Severability.  If any provision of this Agreement is
or becomes void or unenforceable by force or operation of law, the other
provisions of this Agreement shall remain valid and enforceable.

 

13.5                        Headings.  Paragraph headings contained in this
Agreement are included only for convenience, and shall have no substantive
effect or form any part of the Agreement and understanding between the Parties.

 

13.6                        Non-solicitation.  Consultant agrees that during the
term of this Agreement and for a period of 3 years thereafter, it shall not hire
or directly solicit for employment or retention as an independent contractor any
employee of Company or Company’s affiliated companies.

 

13.7.                     Survival.  The provisions of Sections 5.0, 5.1, 6.0,
and 13.6 shall survive the termination or expiration of this Agreement.

 

[Signatures on following page.]

 

5

--------------------------------------------------------------------------------



 

NeuroBo Pharmaceuticals, Inc.

 

vZenium LLC

 

 

 

By:

 

 

by:

 

 

Jeong Gu Kang, Vice President

 

 

Mark Versavel, Owner

 

 

 

 

 

And for all relevant provisions

 

 

 

 

 

Mark Versavel, individually

 

 

 

Dated: January 7, 2019

 

Dated: January 7, 2019

 

6

--------------------------------------------------------------------------------



 

Attachment A

 

Services to be provided by Consultant:

 

·                  Responsible for clinical development strategies including
Phase I through III, lifecycle management, medical affairs, safety
responsibilities, scientific interactions with regulatory bodies, and
interactions with corporate partner(s).

 

·                  Lead and oversee the strategic definition and tactical
development of clinical trials programs, including protocol writing,
interpretation of clinical data, and literature reviews.

 

·                  Ensure the work with colleagues and collaborators are
coordinated and that all people, systems, processes and materials required for
clinical trials are available and appropriately prepared.

 

·                  May represent the Clinical Research line function on
multidisciplinary project teams.

 

·                  Participate as an active member of the Executive team of
NeuroBo.

 

Owner to provide services on behalf of Consultant:

 

Mark Versavel, the owner of Consultant, shall provide all services requested or
required under the terms of this Agreement unless otherwise agreed by the Board
of NeuroBo.

 

Time Commitment:

 

80% of full time, which shall be approximately 139 hours per month.

 

7

--------------------------------------------------------------------------------



 

Attachment B

 

Consulting Fee:

 

$28,333 per month, paid in arrears on the last business day of the month.  No
advance payment or loan is permitted.

 

During the Term, Consultant shall not be entitled to earn, nor shall Consultant
be paid, any other compensation, including incentive or bonus payments.

 

Stock Options:

 

To the extent permitted by law and on terms established by the Board, NeuroBo
shall grant Mark Versavel options for 30 shares of NeuroBo’s common stock

 

8

--------------------------------------------------------------------------------